                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

In Re: S.S., Civil Action 2:18-cv-1229; State Court Action 2018C179 (The "1229 Case")

in Re: Z.S., Civil Action 2:18-cv-1230; State Court Action 2018C175 (The "1230 Case")

in Re: M.K., Civil Action 2:18-cv-1231; State Court Action 2Q18C178 (The "1231 Case")

in Re: E.S., Civil Action 2:18-cv-1233; State Court Action 2018C177 (The "1233 Case")

in Re: K.S., Civil Action 2:18-cv-1234; State Court Action 2018C180 (The "1234 Case")

in Re: C.S., Civil Action 2:18-cv-1235; State Court Action 2018C179 (The "1235 Case")

                                       Judge Michael H. Watson
                                       Magistrate Judge Chelsey M. Vascura
                                      ORDER

      On October 30, 2018, Magistrate Judge Vascura Issued a report and

recommendation ("R&R") regarding the Initial screen of Plaintiffs Complaints

pursuant to 28 U.S.C.§ 1915(e)(2). EOF No. 4. Magistrate Judge Vascura

recommended that the Court remand each of the above-captloned actions to the

Perry County Court of Common Pleas, Juvenile Division pursuant to Federal

Rule of Civil Procedure 12(h)(3) for lack of subject-matter jurisdiction. Id. at 3.

      Magistrate Judge Vascura notified the parties of their right to file objections

to the R&R pursuant to 28 U.S.C. § 636(b)(1). Id. at 5. She also specifically

advised the parties that the failure to object to the R&R v\/lthln fourteen days

would result In a waiver of both the right to de novo review by the District Judge

and the right to appeal the decision of the District Court adopting the R&R. Id. at

5.



                                          1
      The deadline for filing such objections has passed, and no objections were

filed. Having received no objections, the R&R is ADOPTED, and each of the

above-captioned actions is REMANDED to the Perry County Court of Common

Pleas, Juvenile Division.


      IT IS SO ORDERED.



                                     MICHAEL H. mrSON, JUDGE
                                     UNITED STATES DISTRICT COURT
